Title: From James Madison to Albert Gallatin, 2 March 1807
From: Madison, James
To: Gallatin, Albert



Sir.
Department of State, March 2d. 1807.

Be pleased to issue your warrant on the appropriation for the Contingent expenses of the Department of State, for one hundred dollars, in favor of Abraham Bradley Jnr., he being the holder of a bill of Exchange for that sum, dated Abington 15th. Jany. 1807, drawn upon the Post Master General, by Jerrard W. Hopkins, who is to be charged & held accountable for the same.  The said Hopkins was the bearer of dispatches from Governor Claiborne to the Secretary of State.  I am &c.

James Madison.

